The facts, so far as are necessary to an understanding of the opinion, are as follows:
This action was begun before a Justice of the Peace against the defendant, Rousseau, Treasurer of Wilkes County, and the sureties upon his official bond for the year 1870. It was admitted that Rousseau was the treasurer, and the execution of the bond by himself and the defendants as his sureties, in the sum of $12,000 was also admitted.
The action was brought upon a county order for $125.80, which was the sum claimed for damages by reason of the breach of the bond.
The State on the relation of Fell v. Porter, 69 N.C. 140, is decisive of this case. It is there held that if the action is on a bond the penalty of which exceeds two hundred dollars, the penalty of the bond is the sum demanded, although the damages claimed for the breach thereof, is less than two hundred dollars. Such is the construction put upon the Constitution, Art. 4, Secs. 13, 33; and   (195) Bat. Rev., Chap. 80, Sec. 13, cannot have the effect of changing the jurisdiction of the Courts, as fixed by the Constitution. It follows that this action, having been brought on a penal bond for the sum of twelve thousand dollars, before a Justice of the Peace, ought to have been dismissed for want of jurisdiction.
PER CURIAM.                 Judgment reversed and action dismissed.
Cited: Morris v. Saunders, 85 N.C. 140; Coggins v. Harrell, 86 N.C. 320;Joyner v. Roberts, 112 N.C. 114; Machine Co. v. Seago, 128 N.C. 161.